Citation Nr: 0942886	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  91-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for ventilatory 
respiratory impairment due to bronchitis.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for degenerative disc disease of the lumbar spine, 
status post L4-5 laminectomy (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1973 and from March 1983 and June 1989.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an evaluation in excess of 
20 percent for status post lumbar diskectomy at L4-5.  A July 
1999 rating decision assigned a 40 percent evaluation, 
effective from August 1996 and a December 2004 rating 
decision assigned a 40 percent evaluation, effective from 
August 1989.  This claim has been before the Board on several 
occasions and was remanded each time to the RO for additional 
development.

This matter is also before the Board on appeal from a 
December 2004 rating decision denying service connection for 
ventilatory respiratory impairment due to bronchitis.  This 
claim has also been previously remanded from the Board to the 
RO for additional development.

In April 2007, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) in Washington DC to issue 
an SSOC regarding the Veteran's lumbar spine disability and 
ventilatory respiratory impairment due to bronchitis claim 
for service connection and to schedule the Veteran for a VA 
examination for upper and lower respiratory conditions.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of degenerative disc disease of the lumbar spine, 
status post L4-5 laminectomy being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's ventilatory respiratory impairment due to 
bronchitis was not incurred or aggravated in service and is 
not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for ventilatory 
respiratory impairment due to bronchitis have not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

An enlistment physical examination from December 1968 
indicated a history of sinusitis.  However, service treatment 
records from April 1969 to September 1971 are absent for 
complaints of or treatment for any chronic bronchitis or 
disease of the respiratory system.

Service treatment records from September 1971 to March 2003 
are absent for complaints of or treatment for a respiratory 
disability.  Indeed, a physical examination upon discharge, 
dated March 1973, indicated a normal clinical evaluation of 
the Veteran's respiratory system, to include the nose.

Service treatment records from April 1983 to July 1987 are 
absent for complaints of or treatment for any chronic disease 
of the respiratory system, including the nose.  In August 
1987, the Veteran was assessed with an upper respiratory 
infection with bacterial (unknown) manifested by 
sinusitis/bronchitis.  However, service treatment reports 
from August 1987 to July 1989, including a periodic physical 
examination from March 1987, are absent for complaints or 
treatment for any residuals of a respiratory disease or 
disease of the respiratory system.  The respiratory infection 
diagnosed in August 1987 is thus assumed to have been 
resolved.

A service treatment report from July 1989, after the Veteran 
had separated from active service, indicated that the Veteran 
was seen for bronchitis.  He was diagnosed with an upper 
respiratory infection.  Chest X-rays revealed no 
abnormalities, providing highly probative evidence against 
this claim.

Post-service, a VA outpatient treatment report indicated that 
the Veteran reported a history of bronchitis.  A pulmonary 
function test revealed the existence of mild restrictive 
ventilatory impairment.

The Veteran underwent a VA examination of his chest in 
September 1992.  There, the Veteran reported frequent upper 
respiratory infections.  Upon respiratory examination, the 
Veteran's lungs were clear to auscultation.  Chest X-rays 
revealed no abnormalities and a pulmonary function test 
showed borderline restrictive ventilatory defect.

In April 1994, the Veteran was afforded another VA 
examination.  All of the Veteran's chest X-rays appeared 
normal.  The examiner, Dr. "R.C." indicated a review of the 
Veteran's service treatment records and found one note 
concerning chronic bronchitis.  It was also noted that an X-
ray from 1991 was read as normal and pulmonary function 
studies were read as mild restrictive lung impairment.  
Ultimately, Dr. R.C. was unable to make a diagnosis of 
chronic bronchitis.

Pursuant to a Board remand, a nexus opinion was rendered in 
August 1997 regarding the Veteran's current chronic 
bronchitis and his active service.  Dr. "J.G." observed 
that the Veteran offered complaints consistent with chronic 
bronchitis (cough and sputum production), had a normal chest 
X-ray ("both lungs clear of any acute process" - July 
1997), and had a mild to moderate obstructive ventilatory 
impairment.  However, Dr. J.G. opined that "[i]t is unlikely 
that [the Veteran's] current chronic bronchitis is related to 
his military exposure 25 years ago."

In May 2007, the Veteran underwent another VA pulmonary 
examination, pursuant to Board remand.  Examiner Dr. "T.S." 
summarized previous VA examinations.  He noted that while Dr. 
R.C. could not provide a diagnosis of chronic bronchitis, Dr. 
J.G., from the August 1997 opinion, was not able to make a 
link between the bronchitis and exposure to chemicals while 
in the military.  The time interval was felt too distant to 
make this connection.  In addition, Dr. T.S. noted that there 
was no history of acute inhalation injury and thus, a history 
of perennial non-allergic sinusitis was more likely the 
cause.  A non-specific ventilatory impairment was as likely 
as not, secondary to obesity.  Dr. T.S. indicated that the 
definition of chronic bronchitis includes a productive cough 
for at least three months out of the year and present for two 
consecutive years, and not associated with a specific 
etiology.  Dr. T.S. opined that "by these criteria, it is 
borderline as to whether or not [the Veteran] has chronic 
bronchitis.  Also he has no obstructive disease on [pulmonary 
function tests] which would be seen in chronic bronchitis.  
However, I concur with the opinions expressed by Drs. [R.C. 
and J.G.] concerning absence of a link between exposure to 
various chemicals and development of chronic bronchitis."

Even assuming, arguendo, that the Veteran currently has 
ventilatory respiratory impairment, this case turns on 
whether this disability is related to any injury or disease 
incurred while in active service many years ago.

In summary, while the Veteran has a history of bronchitis, 
there is no medical nexus establishing a relationship between 
the Veteran's in-service conditions and his current 
disability.  In fact, there is highly probative medical 
evidence of record against such findings from three pulmonary 
physicians.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for ventilatory respiratory 
impairment due to bronchitis, and his claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in July 2004.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The July 2004 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for ventilatory respiratory 
impairment due to bronchitis is denied.


REMAND

At the outset, the Board acknowledges the RO's extensive 
development in this case.  Nonetheless, a review of the 
claims file indicates that additional action is needed.  
Although the Board sincerely regrets the further delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

While the Board recognizes that the Veteran's claim for a 
increased evaluation for his lumbar spine disability has been 
repeatedly remanded for additional procedural development, it 
is also important to note that the Veteran is currently 
receiving a 100 percent disability evaluation, effective from 
1990.  That is, the Veteran is already receiving the maximum 
allowable total disability rating.  In light of the fact that 
neither the Board nor the RO may grant an evaluation beyond a 
100 percent disability evaluation, the Veteran, in 
consultation with his representative, may wish to withdraw 
his appeal to the Board, in writing.

The Veteran was afforded numerous VA examinations of his 
lumbar spine over the course of his appeal.  However, his 
last VA examination of the lumbar spine was in February 2002.  
The Veteran also underwent a VA neurological examination in 
July 2003, however, ranges of motion of the Veteran's lumbar 
spine were not measured.

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  The Board believes the Veteran should undergo an 
additional VA examination to better assess the disability as 
over six years has past since the Veteran underwent an 
evaluation for his lumbar spine disability.  See 38 U.S.C.A.  
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
a VA health-care facility if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for another VA 
examination to ascertain the current 
severity and manifestations of his 
lumbar spine disability under the 
applicable rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2009).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent 
medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to the 
residuals of the lumbar spine 
disability, including the impact it has 
on his ability to work (if possible, 
but not required).  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

2.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
Veteran should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


